         Case 1:14-md-02543-JMF Document 7906 Filed 05/06/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:

GENERAL MOTORS LLC IGNITION SWITCH LITIGATION                                    14-MD-2543

This Document Relates To:                                                          ORDER
Postley v. General Motors, LLC, 20-CV-3498
-----------------------------------------------------------------------------x

JESSE M. FURMAN, United States District Judge:

        Unlike counseled parties, pro se litigants are required to file pleadings and documents on
paper, unless the assigned judge grants permission to use the electronic case filing (“ECF”)
system. But Courts may order a pro se litigant to a pending civil action “to register as a Filing
User in the ECF system solely for purposes of that action.” See ECF Rules & Instructions 2.2(a),
available at http://nysd.uscourts.gov/electronic-case-filing. Such an order is clearly warranted
here: Given the vast number of filings in this multidistrict litigation, service via postal mail
would be unduly burdensome not only on the Court, but also on other filing parties. That burden
is magnified by the COVID-19 public health crisis, which is also likely to cause substantial
delays in service and the litigation of Plaintiffs’ claims.

        Accordingly, it is hereby ORDERED that, no later than May 25, 2020, Plaintiffs shall
either move for permission to register as ECF users (and take all necessary steps to do so) or
identify some hardship or other reason that would prevent them from participating in ECF.

        A sample motion for permission for electronic case filing is attached to this Order and
available on the Court’s website at https://nysd.uscourts.gov/forms/motion-permission-
electronic-case-filing-pro-se-cases. Until such time as Plaintiffs are registered as ECF users, and
only while the current global health crisis affects Court operations, they are encouraged to
submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Parties who are
unable to use email may still submit documents by regular mail to the Pro Se Office, Thurgood
Marshall Courthouse, 40 Centre Street, Room 105, New York, New York 10007, or in person at
the drop box located at the U.S. Courthouses in Manhattan (500 Pearl Street) and White Plains
(300 Quarropas Street).

        Within two days of the date of this Order, New GM shall mail a copy of this Order to
Plaintiffs and file proof of such service on ECF.

         SO ORDERED.

Dated: May 6, 2020                                         __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
            Case 1:14-md-02543-JMF Document 7906 Filed 05/06/20 Page 2 of 3



                                  U NITED S TATES D ISTRICT C OURT
                                S OUTHERN D ISTRICT OF N EW Y ORK



    Write the full name of each plaintiff or petitioner.
                                                                   No. _____CV_______________
                             -against-
                                                               MOTION FOR PERMISSION FOR
                                                                ELECTRONIC CASE FILING



    Write the full name of each defendant or respondent.


I respectfully ask the Court for permission to participate in electronic case filing
(“e-filing”) in this case. I affirm under penalty of perjury that:

    1. I have reviewed the Court’s Electronic Case Filing Rules & Instructions, available at
       http://nysd.uscourts.gov/ecf_filing.php, and agree to abide by them.

    2. I completed the Court’s CM/ECF introduction course 1 on                                           .

    3. I have submitted a Non-Attorney E-File Registration for the PACER system at
       https://www.pacer.gov/reg_nonatty.html.

    4. I understand that once I register for e-filing, I will receive notices and documents
       only by e-mail in this case and not by regular mail.

    5. I understand that if I am granted permission to participate in e-filing, I must file my
       documents electronically and I may not submit documents to the Pro Se Intake Unit
       for scanning and docketing.

    6. I know how to convert a document to PDF-A format.

    7. I have regular access to the technical requirements necessary to e-file successfully:

         ☐ a computer with internet access and a word processor

                type of computer I will be using:


1   You may register for the course on the Court’s website: http://nysd.uscourts.gov/ecf_training.php.


SDNY Rev: 10/4/18
        Case 1:14-md-02543-JMF Document 7906 Filed 05/06/20 Page 3 of 3




          type of word processor I will be using:

    ☐ an e-mail account (on a daily basis) to receive notifications from the Court and
      notices from the e-filing system

    ☐ a scanner to convert documents that are only in paper format into electronic
      files

          scanning equipment I will be using:

    ☐ a PDF reader and a PDF writer to convert word-processing documents into
      PDF format, the only electronic format in which documents can be e-filed

          version of PDF reader and writer that I will be using:



    ☐ a printer or copier to create required paper copies such as chambers copies.

8. I understand that I must regularly review the docket sheet of the case so that I do
   not miss a filing.

9. I understand that if my use of the ECF system is unsatisfactory, my e-filing
   privileges may be revoked, and I will be required to file documents in paper.



Dated                                               Signature




Name



Address                                 City                         State   Zip Code




Telephone Number                                    E-mail Address




                                           2
